 



Exhibit 10.2
Summary of modified compensation arrangements
for the non-executive Chairman of the Board
On August 22, 2007, the Board of Directors of CA, Inc. (the “Company”), upon the
recommendation of the Corporate Governance Committee, modified the compensation
arrangement for the non-executive Chairman of the Board (who functions as the
Company’s Lead Director). The modified arrangement provides for an annual fee of
$175,000 to be paid to the Chairman of the Board. Previously, the Chairman of
the Board received an annual fee of $50,000. The Chairman of the Board receives
no additional compensation for service in that capacity (other than annual fees
paid to all non-employee directors). William McCracken, the Company’s
non-executive Chairman of the Board, abstained from the Board decision on this
matter.
On October 24, 2007, the Corporate Governance Committee and the Board confirmed
that it was their original intent that the increase in the annual fee to be paid
to the Chairman of the Board was to be made effective June 12, 2007, the date of
Mr. McCracken’s election as Chairman.

 